Debtor(s): Michae| Ray Bai|ey, Sr. Case Number: 19-10592
Jacque|ine Denese Bai|ey

 

Um`ted States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA-SHREVEPORT DIVISION

 

Chapter 13 Plan - Western District of Louisiana

 

I:] Check here if this is a modified plan.

l:] Check here if this is an amended plan.

List below the sections that have been changed. R¢a$On fOr Am€r\dm€nt/Modif`lcation

l F

 

 

 

 

m Notices

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. P|ans that
do not comply with local rules and judicial rulings may not be contirmable.

ln the following notice to creditors, you must check each box that applies.
To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not have
an attorney, you may wish to consult one.

If` you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must tile an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Coun. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the
plan includes each of the following items. if an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

 

 

 

 

 

l.l The plan sets out Nonstandard Provisions in Part 9. l:l Included Uot Included
1.2 This P|an limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation Included l:] Not Included
of` the Collateral for the claim. 1
1.3 This P|an avoids a Security Interest or Lien in Section 3.4. I:] Included Not Included
1.4 This P|an cures or maintains a loan secured by the Debtor's Principal Residence in |] Included Not Included
3.1.
l.5 This P|an provides for the treatment of a Domestic Support Ob|igation in 4.3 and/or |:l Included Not Included
4.4.
l.6 This plan includes a claim that was either: (l) incurred within 910 days before the l:l Included El:l Not included
petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use ofthe debtor(s); or (2) incurred within l year of the
petition date and secured by a purchase money security interest in any other thing of
value in 3.3.

 

 

 

P|an Payments and Length of` P|an

2.1 Debtor(s) will make regular payments for a total of _6_§ months to the trustee as follows:

If fewer than 60 months of` payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
creditors specified in this plan.

ll_f] Original P|ans. $520 per month for 60 months, and
$ per f`or months,
$ per for months.

l:] Modified P|ans. $__ has been paid in for the first _ months; then
$ per for months, and

Revised 01/25/20|8 Chapter 13 P|an Page l
Sof'tware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bes! Case Bankruptcy

Debtor(s)'.

$
$

Nlichae| Ray Bai|ey, Sr.

 

 

Jacque|ine Denese Bai|ey Case Number; 19-10592
per for months.
per for months,

Check one: The applicable commitment period is: 36 months (Below Median Income)

60 months (Above Median Income) |:]

2.2 Regular payments to the trustee will be made from future income in the following manner:

Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
Court.

income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Retums timely and provide copies
of same to the Standing Chapter 13 Trustee immediately upon filing of each annual retum.

Debtor(s) will pledge income tax refunds as follows:

 

lA|| income tax refunds excluding Earned Income Credit, Chi|d Tax Credit, and $1,000.00 per debtor. I

2.3 Additional Payments. (ln addition to 2.1 above)
Check one.

l?J

None. lf "none " is checked, the rest of § 2.3 need not be completed or reproduced

Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if

any
Check one.
None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced

B. Maintenance of payments and cure of default other than Principa| Residence under l322(b)(3), including post-petition default

payments, if any.

Check one.
None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

Check one.

l:l

None. lf "None" is checked, the rest of § 3.2 need not be completed or reproduced.

The remainder of this paragraph will be effective only in the applicable box in Part I of this plan is checked,

The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the
value of the secured claim will be paid in full with interest at the rate stated below. If` relief from the automatic stay is ordered as to
any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to
that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

The portion of` any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in
its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total
claim listed on the proof of claim controls over any contrary amounts listed in this paragraph

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:

Revised 01/25/2018 Chapter 13 P|an Page 2
Sofiware Copyright (c) 1996-2019 Bes\ Case, LLC - www.bestcase.com Best Case Bankruptcy

z

Michael Ray Bai|ey, Sr.
Debtor($)§ Jacque|ine Denese Bai|ey Case Number: 19-10592

 

(a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under ll U.S.C. §
1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

 

 

Name of Creditor Estimated Collateral Description Value of Amount of Interest Estimated avg.
Amount of Collateral Secured C|aim Rate monthly payment
Creditor's total to creditor
C|aim
Capita| One $6,000.00 2014 Ford Taurus $11,362.50 $6,000.00 6.5% $281.70
Auto Finance Limited 76,433
miles
Tower Loan of $4,443.00 36" Vizio FSTV, 42" $400.00 $400.00 6.5% $18.78
Shreveport FSTV Samsung,
Digital Camera
Cannon
Tower Loan of $4,487.59 golf clubs, electric $315.00 $315.00 6.5% $14.79
South dri||, electric saw,
Shreveport socket set, 50"
Vizio F|atscrreen,
RCA F|atscreen

 

3.3 Secured claims excluded from ll U.S.C. § 506. (ll U.S.C. §l325(a) - 910 day Car C|aim or 365 day Personal Property)
Check one.

121 None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced

3.4 Lien avoidance
Check one.

None. lf "None" is checked, the rest of § 3.4 need not be completed or reproduced

3.5 Surrender of Collateral
Check one.

None. lf "None" is checked the rest of § 3.5 need not be completed or reproduced
Treatment of Fees and Priority C|aims
4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full

without post-petition interest.

4.2 Administrative fees
Counsei elects the standing order “no look” fee Yes I:l No

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments
The debtor(s) attorney is awarded a fee in the amount of $ 3,600.00 of which $ 3,600.00 is due and payable from the bankruptcy
estate. included in this amount is a fee in the amount of $ 0 for the modification Fees are limited to the appropriate “No Look” fee amount

or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney's fees and those treated in § 4.4.

Check one.
l:] None. lf "None" is checked, the rest of § 4.3 need not be completed or reproduced
Revised 01/25/2018 Chapter 13 Plan Page 3

Sofiware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Bes\ Case Bankruptcy

¢

Michae| Ray Bai|ey, Sr.

 

 

Debtor(s): Jacque|ine Denese Bai|ey Case Number: 19-10592
The debtor estimates the total amount of other priority claims to be as follows:.

Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
Ciaimant Nature of C|aim Amount
-NONE-

Ongoing Domestic Support Obligations shall be disbursed by debtor.
All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
Ciaimant Nature of C|aim Amount
Simon Fitzgera|d, LLC Reimbursement of NoticinlCosts $250.00
4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount
Check one.
None. If "None" is checked the rest of § 4.4 need not be completed or reproduced
Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Al|owed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unschedu|ed nonpriority unsecured debts to which
a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
debts on schedule D, are incorporated herein by reference

Based upon the scheduled unsecured and undersecured claims in the amount of $27,967.59, it is anticipated unsecured creditors will be paid
approximately $17,000.00, which is approximately 64.00 percent of their respective claims. However, the amount paid on any claim may vary
depending on the actual filed and allowed claims.

 

If the estate of` the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $17,000.00. Regardless
of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.
Check one.

None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced

Executory Contracts, Unexpired Leases, and Unmodiiied Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Deth paid per contract listed here are assumed and will be treated
as specified. All other executory contracts and unexpired leases are rejected.

Check one.

lz] None. lf "None" is checked, the rest of § 6./ need not be completed or reproduced

Vesting of Property of the Estate
7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissa|.
|’art 8: Other P|an Provisions
8.1 Adequate Protection Payments:
Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed

pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
while the case was pending.

Revised 01/25/2018 Chapter 13 Plan Page 4
Sofiware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

4

Michael Ray Bai|ey, Sr.

 

 

Debtor($)i Jacque|ine Denese Bai|ey Case Numberr
Creditor Adequate Protection Payment
Capital One Auto Finance $60.00

 

 

8.2 Changed Circumstances.

Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These

funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9: Nonstandard P|an Provisions

lzl None. lf "None" is checked, the rest of Part 9 ne no be completed or reproduced

 

lsl Keith |Vl. We|ch Date: Apri| 3, 2019

Keith M. welch mast/fw
Signature of Attorney for Debtor(s) /%‘A_
/s/ Michael Ray Bai|ey, sr. / 146 ll /; pate April 3, 2019

Michael Ray Bai|ey, Sr.

Debtor kj M
/s/Jacqueline Denese Baile d/CG rif th pate April 3, 2019

Jacque|ine Denese Bai|ey
.loint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)
By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the

wording and order of the provisions in this Chapter 13 P|an are identical to those contained m Official Chapter 13 P|an Form for the
Western District of Louisiana, other than any nonstandard provisions included' ln Part 9.

Revised 01/25/2018 Chapter 13 P|an
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 5

Best Case Bankruptcy

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

=l¢*****************=l¢********

IN RE: Michael Ray Bai|ey, Sr. : Case No: 19-10592
Jacqueline Denese Bai|ey
Debtors : Chapter 13
CERTIFICATE OF SERVICE

I HEREBY CERTIFYthat on April 24, 2019, I caused a copy of the foregoing
Chapter 13 Plan to be served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered With the court:

Office of the U.S. Trustee Todd Johns, Chapter 13 Trustee

and also to all parties listed on the attached mailing matrix by the United States Postal
Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
through the third-party bankruptcy notice provider, BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.Bankr.P. 9001(9) and 2002(g)(4).

Qianna Y. Hauptman
Legal Assistant to Keith M. Welch

 

Label Matrix for local noticing
0536-5

Case 19-10592

Western District of Louisiana
Shreveport

Wed Apr 24 14:44:02 CDT 2019

Autovest, L.L.C.
P.O. Box 2247
Southfield, MI 48037-2247

Citzens One
P.O. Box 2360
Onaha, NE 68103-2360

Cristina Walker

Assistant United States Attorney
Western District of Louisiana
300 Fannin Street, Suite 3201
Shreveport, LA 11101-3120

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Pierremont Anesthesia
POB 52448
Shreveport, LA 71135-2440

Retail Merchants Association
620 Crockett Street
Shreveport, LA 71101-3604

Willis Knighton Pierremont
PO Box 30200
Shreveport, LA 71130-0200

Michael Ray Bailey Sr.
579 Lynbrook Blvd
Shreveport, LA 71106-6344

U. S. Bankruptcy Court
300 Fannin St., Suite 2201
Shreveport, LA 71101-3089

Caddo Parish Sheriff
505 Travis St., lth Floor
Shreveport, LA 71101-3029

Convergent Outsourcing
800 SW 39th St., Ste. 100
Renton, WA 98057-4927

Eaton Group Attorneys
PO Box 3001
Baton Rouge, LA 70821-3001

John P. Harris, MD
7837 Youree Drive
Shreveport, LA 71105-5505

Progressive Leasing
256 w. Data Drive
Draper, UT 84020-2315

(p)SECURITY FINANCE CENTRAL BANKRUPTC¥
P 0 BOX 1893
SPARIANBURG SC 29304-1893

Jacqueline Denese Bailey
579 Lynbrook Blvd
Shreveport, LA 71106-6344

Office of U. S. Trustee
300 Fannin St., Suite 3196
Shreveport, LA 71101-3122

Action Revenue Recovery
910 Bres Ave.
Monroe, LA 71201-5955

Capital One Auto Finance
PQB 259407
Plano, TX 75025-9407

Credit Bureau of the South
600 Comnon Street
Shreveport, LA 71101-3432

(p)INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Office of District Counsel
Internal Revenue Service
POB 30509

New Orleans, LA 70190-0509

Rausch, Sturm, Israel, Enerson
P.O. Box 312277
Enterprise, AL 36331-2277

(p)rom LoAN
1> o sox 320001
FLowooo us 39232-0001

Keith M. Welch

Simon, Fitzgerald, Cooke, et al
4700 Line Ave. Suite 200
Shreveport, LA 71106-1533

Todd Johns (Ch 13 Trustee)
Chapter 13 Trustee

POB 1770

Shreveport, LA 71166-1770

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (gl(ll.

lnsolvency Unit

Internal Revenue Service
1555 Poydras St.

Suite 220, Stop 31

New Orleans, LA 70112

(d)'l'ower Loan of South Shreveport
PO Box 8358
Shreveport, LA 71148

Security Finance _
2800-0 West 70th Street
Shreveport, LA 71108

End of Label Matrix

Mailable recipients 26
Bypassed recipients 0
Total 26

Tower Loan of Shreveport
P.0. Box 8691
Shreveport, LA 71148

